       Case: 1:18-cv-08002 Document #: 1 Filed: 12/05/18 Page 1 of 5 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 Midwest Operating Engineers Welfare Fund;                  )
 Midwest Operating Engineers Pension Trust Fund;            )
 Midwest   Operating     Engineers    Retirement            )
 Enhancement Fund;                                          )
                                                            )      CIVIL ACTION
                                                            )
                                                            )      NO.
                                              Plaintiffs,   )
                  v.                                        )
                                                            )
 Dick’s Heavy Equipment Repair Inc.                         )
                                                            )
                                             Defendant.     )

                                           COMPLAINT

       Plaintiffs, Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; and Midwest Operating Engineers Retirement Enhancement Fund

(collectively “the Funds”), bring this action to collect fringe benefit contributions from Defendant,

Dick’s Heavy Equipment Repair Inc. (“Dick’s”).

       1.      The International Union of Operating Engineers, Local 150, AFL-CIO (the

“Union”) is an employee organization under the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. § 1002(4); and a labor organization under the Labor Management

Relations Act (“LMRA”), 29 U.S.C. § 152(5).

       2.      Defendant Dick’s an “Employer” within the meaning of ERISA, 29 U.S.C.

§ 1002(5) and an “Employer” within the meaning of the LMRA, 29 U.S.C. § 152(2). It is a

corporation with its principal office in Lincolnshire, Illinois.

       3.      Dick’s identified Richard Beinlich as President and Donald Stein as its Secretary

with the Illinois Secretary of State (Exhibit A).
      Case: 1:18-cv-08002 Document #: 1 Filed: 12/05/18 Page 2 of 5 PageID #:2



       4.      On April 2, 2003, Dick’s through Richard Beinlich signed a Memorandum of

Agreement (attached as Exhibit B) with the Union that adopted the terms of a collective bargaining

agreement with the Mid-America Regional Bargaining Association known as the Illinois Building

Agreement (excerpts attached as Exhibit C).

       5.      On April 11, 2003, Dick’s through Richard Beinlich signed a Memorandum of

Agreement (attached as Exhibit D) with the Union that adopted the terms of a collective bargaining

agreement known as the Excavators, Inc. Heavy & Highway & Underground Agreement (excerpts

attached as Exhibit E).

       6.      On August 1, 2018, Dick’s through its Secretary Donald Stein signed a collective

bargaining agreement (“CBA”) with the Union that adopted the terms of a Shop Agreement

between the parties (excerpts attached as Exhibit F).

       7.      The CBA and the Agreements and Declarations of Trust incorporated therein

require Dick’s to make fringe benefit contributions to the Funds. The Funds are “employee welfare

benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. § 1132(e)(2).

       8.      The CBA and Trust Agreements specifically require Dick’s to:

       (a)     Submit a monthly report stating the names and number of hours worked by
               every person on whose behalf contributions are required and accompany
               these reports with payment of contributions based on an hourly rate
               identified in the CBA;

       (b)     Compensate the Funds for the additional administrative costs and burdens
               imposed by its delinquency through payment of liquidated damages in the
               amount of ten percent of untimely contributions, or twenty percent of such
               contributions should the Funds be required to file suit;

       (c)     Pay interest to compensate the Funds for the loss of investment income;

       (d)     Make its payroll books and records available to the Funds for the purpose
               of an audit to verify the accuracy of past reporting, and pay any and all costs
               incurred by the Funds in pursuit of an audit where a delinquency in the
               reporting or submission of contributions is identified;

                                                 2
       Case: 1:18-cv-08002 Document #: 1 Filed: 12/05/18 Page 3 of 5 PageID #:3




       (e)      Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
                prosecution of any action to collect outstanding reports, delinquent
                contributions, or compliance with an audit request;

       (f)      Furnish to the Funds a bond in an amount acceptable to the Funds.

       9.       Dick’s has become delinquent in the submission of its reports and contributions due

the Funds. As a result of this delinquency, it owes the Funds contributions, liquidated damages,

and interest.

       10.      By letter dated November 16, 2018, counsel for the Funds informed Dick’s of its

obligation to the Funds (attached as Exhibit G), however Dick’s has failed and refused to comply.

                                     Jurisdiction and Venue

       11.      This Court has jurisdiction over this action pursuant to ERISA, 29 U.S.C. §§ 1132,

1145 and 28 U.S.C. § 1331, because ERISA is a federal statute.

       12.      Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA because the

Funds are administered in Cook County, Illinois.

                                    Allegations of Violations

       13.      ERISA states: “Every employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145.

       14.      Where an employer fails to submit contribution reports and contributions timely,

ERISA permits the Funds to file suit under ERISA to collect the fringe benefit contributions,

liquidated damages, interest, attorneys’ fees and costs. ERISA also permits the Funds to seek an

injunction that requires submission of outstanding reports so that the Funds may determine whether




                                                 3
      Case: 1:18-cv-08002 Document #: 1 Filed: 12/05/18 Page 4 of 5 PageID #:4



additional sums are due to the Funds. Alternatively, the Funds may seek an audit to establish

whether such sums are due, and/or estimate the amounts due.

       15.     Dick’s has violated ERISA and breached the CBA and the Trust Agreements

because it has failed to timely submit its reports and contributions to the Funds and refused to pay

liquidated damages and interest that has accrued.

       16.     Upon careful review of all records maintained by the Funds, and after application

of any and all partial payments made by Dick’s, there is a total of $30,413.97 known to be due the

Funds from Dick’s, before the assessment of fees and costs, and subject to the possibility that

additional contributions, liquidated damages, and interest will become due while this lawsuit is

pending.

       WHEREFORE, the Funds respectfully request that the Court:

       A.      Enter judgment in favor of the Funds and against Dick’s for all unpaid
               contributions as identified in Dick’s contribution reports;

       B.      Enjoin Dick’s to perform specifically its obligations to the Funds, including
               submission of the required reports and contributions due thereon to the
               Funds in a timely fashion as required by the plans and by ERISA;

       C.      Enjoin Dick’s at the Funds’ option to submit to an audit of its payroll books
               and records in order to determine whether Dick’s owes additional sums to
               the Funds, and pay the costs of such an audit; or alternatively at the Funds’
               option require Dick’s to pay any contributions reasonably estimated to be
               due by the Funds for the period when Dick’s failed and refused to timely
               submit contribution reports;

       D.      Enter judgment against Dick’s and in favor of the Funds for liquidated
               damages, interest, attorneys’ fees and costs associated with all delinquent
               contributions;




                                                 4
       Case: 1:18-cv-08002 Document #: 1 Filed: 12/05/18 Page 5 of 5 PageID #:5




        E.      Provide the Funds with such further relief as may be deemed just and
                equitable by the Court, all at Dick’s cost.


Dated: December 5, 2018                           Respectfully submitted,


                                             By: s/ Brad H. Russell
                                                One of the Attorneys for the Plaintiffs

Attorneys for the Plaintiffs

Dale D. Pierson (dpierson@local150.org)
Brad H. Russell (brussell@local150.org)
Elizabeth A. LaRose (elarose@local150.org)
Institute for Worker Welfare, P.C.
6141 Joliet Road
Countryside, IL 60525
Ph: (708) 579-6669
Fx: (708) 588-1647




                                              5
